Title: To George Washington from Thomas Leaming, Jr., 11 August 1789
From: Leaming, Thomas Jr.
To: Washington, George



Sir
New York 11th Augt 1789

In Expectation that the Appointment of Officers for the Fœderal Courts will be left with your Excellency, beg leave to solicit the Honour of being appointed Clerk of the District Court of Pennsylvania, whenever the Nomination of Officers of that Court shall be made.

Permit me to mention that I was admitted to the Practice of Law in Pennsylvania in 1772, after having studied under the Direction of the late President Mr Dickinson, and am now in Practice there. That in 1776 I was amongst the Majority of the New Jersey Convention which instructed the General Convention to declare an Independance, the same year returned to Philadelphia and joined the Troop of Light Horse under Capn Samuel Morris, in which have continued ever since.
Beg leave to refer your Excellency to the Honorable Frederick A. Mulenberg, Robert Morris, William Maclay, Willm Patterson, Jonathan Elmer, George Reed and Richard Basset Esquires, from whom hope you will be satisfied that the Trust may with Propriety be committed to your Excellency’s most Obedient and very Humble Servt

Thos Learning Junr

